Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 8/15/2022. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Kekki et al (patent number 8,538,433), hereinafter Kekki, teaches in Fig. 3A and par. 140, a method where a source eNodeB sends a handover request to a target eNodeB, the handover request having a context of the UE; Kekki explains the meaning of "context data": user identifiers/addresses, security, QoS/bearer/services data, PDCP state data for the target base station to efficiently reserve resources for the handover. 

    PNG
    media_image1.png
    621
    596
    media_image1.png
    Greyscale

However, Kekki in combination with the other references cited in the analysis under 35 USC 103 would not teach or suggest or render obvious a method where a UAV, unmanned aerial vehicle, sends a message to a target base station for a handover, the message having location information, context of the UAV, and also a list of second target base stations; the target base station then uses the list received from the UAV to identify a second target base station, and the target base station sends to the identified second target base station the context of the UAV, as claimed.
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Therefore, in view of their respective base claims, the further limitations of the above-mentioned claims in combination with all of the limitations of the base claim and any intervening claims, are neither anticipated nor rendered obvious by the prior art.

Claim Interpretation
Claim terminology:
Claimed "network entity" is interpreted as any element, which can be met by any element in a reference; the specification mentions claimed "network entity", for example in par. 25: "a network entity located within the network, such as a CN entity", and likewise in par. 28: "The network entity, which may be, for example, a CN entity, may then translate…" without providing a definition; please refer to MPEP 2111.05: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated". "Where the printed matter and product do not depend upon each other, no functional relationship exists". Likewise, in the instant case, all claimed steps are performed regardless of the name "network entity" given to an element, and all claimed steps could be performed regardless of the given name "network entity"; if the name "network entity" in the claims were replaced by a different name, all the steps could be performed the same way as recited in the claim; therefore, there is no functional relationship between "network entity" and the claimed product. Therefore, in view of MPEP 2111.05, claimed "network entity" comprises nonfunctional descriptive material, and is interpreted as any element; claimed "network entity" is not used in functional language in the claims.
Claimed "traffic management system" is interpreted as any system, which can be met by any system in a reference; the specification mentions claimed "traffic management system", for example in par. 24: "The information may be provided to the network from a UAV traffic management system (UTM), also referred to as a traffic management system of the UAV. The UTM may be…" without providing a definition; please refer to MPEP 2111.05: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated". "Where the printed matter and product do not depend upon each other, no functional relationship exists". Likewise, in the instant case, all claimed steps are performed regardless of the name "traffic management system" given to a system, and all claimed steps could be performed regardless of the given name "traffic management system"; if the name "traffic management system" in the claims were replaced by a different name, all the steps could be performed the same way as recited in the claim; therefore, there is no functional relationship between "traffic management system" and the claimed product. Therefore, in view of MPEP 2111.05, claimed "traffic management system" comprises nonfunctional descriptive material, and is interpreted as any system; claimed "traffic management system" is not used in functional language in the claims.
The claims are interpreted as follows:
1. (Currently Amended) A method, comprising: 
receiving a connection establishment request at a network entity (interpreted as any element) from a traffic management system (interpreted as any system) of an unmanned aerial vehicle (interpreted as any system of an unmanned aerial vehicle), wherein (this "wherein" clause does not have patentable weight – see MPEP 2111.04: “however, the court noted (quoting Minton v. National Association of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ Id.”)  the request comprises at least one of location information or (despite the wherein clause not having weight, when "location information" is met, "timing information of a planned route for the unmanned aerial vehicle" is an alternative requirement which does not need to be met) timing information of a planned route for the unmanned aerial vehicle; and 
establishing a connection between the unmanned aerial vehicle and a cellular network via the network entity (interpreted as any element) based on the connection establishment request.  
15. (Currently Amended) A method, comprising: 
receiving a connection establishment request at an unmanned aerial vehicle from a traffic management system (interpreted as any system) via a cellular network, wherein (this "wherein" clause does not have patentable weight – see MPEP 2111.04: “however, the court noted (quoting Minton v. National Association of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ Id.”)  the request comprises at least one of location information or (despite the wherein clause not having weight, when "location information" is met, "timing information of a planned route for the unmanned aerial vehicle" is an alternative requirement which does not need to be met) timing information of a planned route for the unmanned aerial vehicle; and 
establishing a connection between the unmanned aerial vehicle and the cellular network based on the connection establishment request.  
MPEP 2111.04: "Adapted to," "Adapted for," "Wherein," "Whereby" clauses in method claims
Regarding the wherein clause "wherein the request comprises at least one of location information or timing information of a planned route for the unmanned aerial vehicle", this wherein clause does not have patentable weight – see MPEP 2111.04: “however, the court noted (quoting Minton v. National Association of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ Id.” The steps of "receiving a connection establishment request…" and "establishing a connection…" take place regardless of the contents of the wherein clause. In order to have patentable weight, it would be necessary to positively recite the following steps, which are currently unclaimed, i.e., these steps don't take place:
planning a route for an unmanned aerial vehicle, the route comprising location information and timing information; and
generating a connection request comprising at least one of the location information or the timing information of the planned route.
MPEP 2111.05 Nonfunctional descriptive material in method claims and in product claims
Regarding nonfunctional descriptive material "wherein the request comprises at least one of location information or timing information of a planned route for the unmanned aerial vehicle", this limitation does not have patentable weight as explained by MPEP 2111.05 "Functional and Nonfunctional Descriptive Material": “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated”. The limitations of the independent claims are directed to one step of receiving a connection establishment request, and another step of establishing a connection based on the request, which would take place regardless of claimed "wherein the request comprises at least one of location information or timing information of a planned route for the unmanned aerial vehicle"; therefore the claim fails to establish a functional relationship between the printed matter and the claimed product; therefore the printed matter does not have weight; in order to have patentable weight, it would be necessary to positively recite the following steps, which are currently unclaimed, i.e., these steps don't take place: 
planning a route for an unmanned aerial vehicle, the route comprising location information and timing information; and
generating a connection request comprising at least one of the location information or the timing information of the planned route.


Response to Arguments
Applicants’ arguments with regards to claims and rejection analysis have been fully considered, but they are not persuasive.
Argument 1: Applicants argue that certain embodiments of the present invention may provide for high service quality and robust connections to unmanned aerial vehicles (UAVs), while using the existing cellular communications infrastructure. The embodiments may therefore optimize connections between the cellular network and the UAVs without impacting the quality of experience of ground users. Some embodiments may also decrease the number of radio link and handover failures, while also allowing the UAVs to remain mobile within the cellular network. The combination of Ubhi and Ouyang fails to disclose or suggest all of the elements of any of the presently pending claims, and consequently fails to provide these and other benefits and advantages.
Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “high service quality and robust connections to unmanned aerial vehicles (UAVs), while using the existing cellular communications infrastructure"; "optimize connections between the cellular network and the UAVs without impacting the quality of experience of ground users"; "decrease the number of radio link and handover failures, while also allowing the UAVs to remain mobile within the cellular network”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument 2: Applicants argue that Ubhi relates to selection of networks for communicating with unmanned aerial vehicles. Paragraph [0009] of Ubhi explains that a UAV platform or system may be associated with data storage, and the UAV platform and the data storage may communicate with networks, such as a wireless network, a satellite network, and/or other networks. Paragraph [0057] of Ubhi indicates that block 435 of the process generates flight path instructions that identify the selected network. Paragraph [0058] further explains that the flight path instructions may include information instructing UAV to connect to various networks along the flight path. Ouyang relates to a ground station, unmanned aerial vehicle, and system and method for communication between ground station and unmanned aerial vehicle. Paragraph [0122] of Ouyang describes step 411 thereof, in which when a realtime transaction schedule pool does not store the configuration information of a target unmanned aerial vehicle, the ground station controls the first communication component to send a two-party pairing request to the target unmanned aerial vehicle by utilizing the realtime transaction schedule pool. Claim 1 recites, "receiving a connection establishment request at a network entity from a traffic management system of an unmanned aerial vehicle . . . and establishing a connection between the unmanned aerial vehicle and a cellular network via the network entity based on the connection establishment request." The Office Action took the position that Ubhi's user devices A and B correspond to the recited "traffic management system of an unmanned aerial vehicle." Applicant respectfully submits that the user devices of Ubhi are not a traffic management system and Applicant respectfully observes that Ubhi does not disclose or suggest that the user devices are a traffic management system.
Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ argument, because claimed "traffic management system" is interpreted as any system, which can be met by any system in a reference; the specification mentions claimed "traffic management system", for example in par. 24: "The information may be provided to the network from a UAV traffic management system (UTM), also referred to as a traffic management system of the UAV. The UTM may be…" without providing a definition; please refer to MPEP 2111.05: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated". "Where the printed matter and product do not depend upon each other, no functional relationship exists". Likewise, in the instant case, all claimed steps are performed regardless of the name "traffic management system" given to a system, and all claimed steps could be performed regardless of the given name "traffic management system"; if the name "traffic management system" in the claims were replaced by a different name, all the steps could be performed the same way as recited in the claim; therefore, there is no functional relationship between "traffic management system" and the claimed product. Therefore, in view of MPEP 2111.05, claimed "traffic management system" comprises nonfunctional descriptive material, and is interpreted as any system. Therefore, Ubhi teaches claimed traffic management system (user devices in Ubhi Fig. 1B).
Argument 3: Applicants argue that the Office Action took the position that the UAV platform is the network entity. Applicant respectfully submits that Ubhi does not disclose or suggest that the UAV platform is a network entity.
Examiner’s response to Argument 3: The Examiner respectfully disagrees with Applicants’ argument, because claimed "network entity" is interpreted as any element, which can be met by any element in a reference; the specification mentions claimed "network entity", for example in par. 25: "a network entity located within the network, such as a CN entity", and likewise in par. 28: "The network entity, which may be, for example, a CN entity, may then translate…" without providing a definition; please refer to MPEP 2111.05: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated". "Where the printed matter and product do not depend upon each other, no functional relationship exists". Likewise, in the instant case, all claimed steps are performed regardless of the name "network entity" given to an element, and all claimed steps could be performed regardless of the given name "network entity"; if the name "network entity" in the claims were replaced by a different name, all the steps could be performed the same way as recited in the claim; therefore, there is no functional relationship between "network entity" and the claimed product. Therefore, in view of MPEP 2111.05, claimed "network entity" comprises nonfunctional descriptive material, and is interpreted as any element. Furthermore, Ubhi's UAV Platform in Fig. 1B is connected to a network, and an entity connected to a network also meets broadly claimed "network entity". Therefore, Ubhi teaches a network entity (UAV platform at the bottom of Ubhi Fig. 1B).

    PNG
    media_image2.png
    424
    679
    media_image2.png
    Greyscale

Argument 4: Applicants argue that the Office Action took the position that the request for a flight path received at 405 in FIG. 4A of Ubhi corresponds to the request recited in claim 1. In Ubhi, the request for flight path is received by the UAV platform from a user device: "UAV platform 230 may receive, from user device 210, a request for a flight path from a first location to a second location in a particular region" (paragraph [0037]). Applicant respectfully submits that the request for the flight path is not a connection establishment request.
Examiner’s response to Argument 4: The Examiner respectfully disagrees with Applicants’ argument because, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Ubhi and Ouyang teaches a connection establishment request, because Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).
Argument 5: Applicants argue that the Office Action took the position the request for the flight path is a connection establishment request "because a connection will be established in step 435 as a consequence of Ubhi's request in step 405." Applicant respectfully submits that block 435 of Ubhi merely discloses "generating flight path instructions that identify the selected network" (paragraph [0057]). Paragraph [0058] states: "the flight path instructions may include information instructing UAV 220 to connect to network X until UAV 220 reaches point A of the flight path, then connect to network Y until UAV 220 reaches point B of the flight path, and then connect back to network X for the remainder of the flight path." Thus, contrary to the Office Action, a connection is not established at block 435.
Examiner’s response to Argument 5: The Examiner respectfully disagrees with Applicants’ argument because, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Ubhi teaches (please refer to Ubhi Fig. 1B, 4A, 4B): 

    PNG
    media_image3.png
    494
    793
    media_image3.png
    Greyscale

establishing a connection between the unmanned aerial vehicle and a cellular network (Ubhi Fig. 1A, 1B represent a connection established between the UAV at the top and the wireless network as explained in Ubhi par. 58: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; Ubhi par. 24 explains that the wireless network can be cellular) via the network entity (UAV platform at the bottom of Ubhi Fig. 1B) based on the request (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network).  
Argument 6: Applicants argue that regarding "establishing a connection between the unmanned aerial vehicle and a cellular network via the network entity," the Office Action took the position that the UAV platform provides flight path instructions to the UAV, via the wireless network. This explanation contradicts the wording of claim 1. Claim 1 recites "a connection between the unmanned aerial vehicle and a cellular network via the network entity." By contrast, as can be seen from FIG. 1B of Ubhi at left, the UAV does not connect to the wireless network via the UAV platform. Instead, as seemingly acknowledged in the Office Action, the UAV platform of Ubhi communicates with the UAV via the wireless network. For example, paragraph [0056] of Ubhi states: "UAV platform 230 may select other networks 260 as the particular network (e.g., via which to communicate with UAV 220)." Likewise, paragraph [0021] makes clear: "UAV 220 may connect to the selected network, based on the flight path instructions, so that UAV 220 may communicate with UAV platform 230." Thus, the arrangement of Ubhi is completely different from that of claim 1.
Examiner’s response to Argument 6: The Examiner respectfully disagrees with Applicants’ argument because, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Ubhi teaches (please refer to Ubhi Fig. 1B, 4A, 4B): 

    PNG
    media_image3.png
    494
    793
    media_image3.png
    Greyscale

establishing a connection between the unmanned aerial vehicle and a cellular network (Ubhi Fig. 1A, 1B represent a connection established between the UAV at the top and the wireless network as explained in Ubhi par. 58: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; Ubhi par. 24 explains that the wireless network can be cellular) via the network entity (UAV platform at the bottom of Ubhi Fig. 1B) based on the request (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network).  
Argument 7: Applicants argue that furthermore, Applicant respectfully submits that the connection with the wireless network in Ubhi is not established "based on" the request received at 405. Instead, the request at 405 of Ubhi leads to the UAV being given flight path instructions at 435. The connection is then subsequently established based on the flight path instructions. This is why, as acknowledged by the Office Action, the request at 405 is not "explicitly named" a connection establishment request. The request at 405 is not "explicitly named" a connection establishment request, because it is not a request to establish a connection. Instead, it is a request for a flight path. The Office Action cited Ouyang to cure this deficiency.
Examiner’s response to Argument 7: The Examiner respectfully disagrees with Applicants’ argument because, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In argument 7, the Applicants admit that "the connection is then subsequently established", which is found in the second paragraph of page 15 of the remarks received on 8/15/2022. The combination of Ubhi and Ouyang teaches a connection establishment request, because Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).
Argument 8: Applicants argue that Ouyang also fails to have anything "explicitly named" a connection establishment request. At paragraph [0051], however, Ouyang mentions that a pairing request is sent to a transaction schedule component for requesting the transaction schedule component to establish a communication link between the first communication component and a target unmanned aerial vehicle.
Examiner’s response to Argument 8: The Examiner respectfully disagrees with Applicants’ argument, because Ouyang's pairing request meets claimed "connection establishment request". Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).
Argument 9: Applicants argue that the Office Action argued: "it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle." Such a modification, however, would simply add a two party pairing request to Ubhi. Such a pairing request would not be "a connection establishment request at a network entity from a traffic management system of an unmanned aerial vehicle, wherein the request comprises at least one of location information or timing information of a planned route for the unmanned aerial vehicle," as recited in claim 1, so it would not cure Ubhi's deficiencies. Likewise, it would not be obvious to modify the request at 405 to be a pairing request like that of Ouyang, because the request at 405 is from the user device of Ubhi to the UAV platform. Pairing in Ouyang is between a UAV and a "first communication component," not between a user device and a UAV platform.
Examiner’s response to Argument 9: The Examiner respectfully disagrees with Applicants’ argument because, in response to applicant’s argument that "the request at 405 is from the user device of Ubhi to the UAV platform. Pairing in Ouyang is between a UAV and a "first communication component," not between a user device and a UAV platform", the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Ouyang's pairing request meets claimed "connection establishment request". Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).
Argument 10: Applicants argue that therefore, there is no workable way of combining the features of Ouyang with those of Ubhi with any reasonable expectation of success to end up at "a connection establishment request at a network entity from a traffic management system of an unmanned aerial vehicle, wherein the request comprises at least one of location information or timing information of a planned route for the unmanned aerial vehicle," as recited in claim 1.
Examiner’s response to Argument 10: The Examiner respectfully disagrees with Applicants’ argument because, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the wherein clause "wherein the request comprises at least one of location information or timing information of a planned route for the unmanned aerial vehicle" does not have patentable weight – see MPEP 2111.04: “however, the court noted (quoting Minton v. National Association of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ Id.” The steps of "receiving a connection establishment request…" and "establishing a connection…" take place regardless of the contents of the wherein clause. In order to have patentable weight, it would be necessary to positively recite the following steps, which are currently unclaimed, i.e., these steps don't take place: planning a route for an unmanned aerial vehicle, the route comprising location information and timing information; and generating a connection request comprising at least one of the location information or the timing information of the planned route.
Argument 11: Applicants argue that pages 10 and 11 of the Office Action argued that the motivation for the modification would be "to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4)." On the contrary, however, communications between user devices and the UAV platform of Ubhi are not "communications between multiple applications and multiple unmanned aerial vehicles," and consequently would not receive this alleged benefit.
Examiner’s response to Argument 11: The Examiner respectfully disagrees with Applicants’ argument because, in response to applicant’s argument that "communications between user devices and the UAV platform of Ubhi are not communications between multiple applications and multiple unmanned aerial vehicles, and consequently would not receive this alleged benefit", the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).
Argument 12: Applicants argue that for each of these reasons, a person of ordinary skill in the art (POSITA) would understand that the combination of Ubhi and Ouyang fails to disclose or suggest all of the elements of claim 1. Independent claims 15 and 26 have their own unique scope, but recite similar features. For example, claim 15 recites, "receiving a connection establishment request at an unmanned aerial vehicle from a traffic management system via a cellular network, wherein the request comprises at least one of location information or timing information of a planned route for the unmanned aerial vehicle." Regarding these features, the Office Action used a similar rationale to that set forth with respect to claim 1, except that the Office Action asserted that "Ubhi's request is forwarded to the UAV at the top of Ubhi FIG. 1B, as explained in Ubhi par. 57, 58 in reference to FIG. 4A steps 430, 435." On the contrary, however, Ubhi does not disclose or suggest that the request at 405 is "forwarded." The selection at 430 is not an example of forwarding. Likewise, the generating flight path instructions at 435 is not an example of forwarding. Thus, it is respectfully submitted that the rejection cannot be maintained.
Examiner’s response to Argument 12: The Examiner respectfully disagrees with Applicants’ argument because, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a request being forwarded) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1 and 15 do not recite "forwarding".

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Buchmueller et al (Patent No. 9,467,922), hereinafter Buchmueller teaches (please refer to Buchmueller Fig. 3), likewise the instant application, a method for performing deliveries via drones, where the route of a drone is pre-planned, for example delivery from A to B; Buchmueller's drone management server can pre-plan which base stations will serve the drone along the delivery route, and where to perform handovers.

    PNG
    media_image4.png
    430
    500
    media_image4.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56  to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 11, 15-17, 22, 26, 27, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ubhi et al (publication number 2016/0300493), hereinafter Ubhi, and further in view of Ouyang et al (publication number 2018/0315320), hereinafter Ouyang.

Regarding claim 1, Ubhi teaches a method, comprising (please refer to Ubhi Fig. 1B, 4A, 4B – Fig. 4A and 4B represent a method): 

    PNG
    media_image5.png
    638
    1024
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    624
    552
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    608
    597
    media_image7.png
    Greyscale

receiving a request (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405, as explained in Ubhi par. 58: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path) at a network entity (UAV platform at the bottom of Ubhi Fig. 1B) from a traffic management system (user devices in Ubhi Fig. 1B) of an unmanned aerial vehicle (see the UAV at the top of Ubhi Fig. 1B; Ubhi par. 1: an unmanned aerial vehicle (UAV) is an aircraft without a human pilot aboard), wherein the request comprises at least one of location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or (the claim requirements after "or" are alternative to the requirements before "or") timing information of a planned route for the unmanned aerial vehicle (claimed "planned route" in the request equates to the flight path from a current location to a destination location in Ubhi par. 37, for example from Washington D.C. to Fairfax Va. in par. 69); and
establishing a connection between the unmanned aerial vehicle and a cellular network (Ubhi Fig. 1A, 1B represent a connection established between the UAV at the top and the wireless network as explained in Ubhi par. 58: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; Ubhi par. 24 explains that the wireless network can be cellular) via the network entity (UAV platform at the bottom of Ubhi Fig. 1B) based on the request (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network).  
Claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405; however, Ubhi's "request for a flight path" is not explicitly named a "connection establishment request", as in the claim.
Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle).

    PNG
    media_image8.png
    633
    969
    media_image8.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).

Regarding claim 2, Ubhi teaches wherein the location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) comprises at least one of (alternative requirements) a cell identifier or a base station identifier, an operating area, or geolocation information (claimed "geolocation information" is taught in Ubhi par. 57: the flight path instructions include specific altitudes for UAV 220 between fixed geographic coordinates, e.g., a first location and a second location; navigational information, e.g., travel east for three kilometers, then north for two kilometers, etc.)

Regarding claim 4, claim 4 recites "The method according to claim 1, wherein the timing information comprises an expected arrival time range at a given location or an expected time range of operating the unmanned aerial vehicle in a given area", claim 4 is alternative, and isn't required to be met, because claim 4 depends on alternative requirements in claim 1 recited after the term "or".

Regarding claim 5, Ubhi teaches further comprising: storing at least one of the location information or the timing information (Ubhi par. 23: data storage 235 may store information, such as historical information of former flight paths within the geographical region; data storage 235 may be included within UAV platform 230) at the network entity (UAV platform at the bottom of Ubhi Fig. 1B), wherein the connection establishment request (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405) comprises an indication that the location information will be used for a future route of the unmanned aerial vehicle (par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; Ubhi's flight request equates to claimed indication of a future route). 

Regarding claim 6, Ubhi teaches wherein the establishing of the connection (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network) comprises: transmitting another request from the network entity (Ubhi par. 21: UAV platform 230 generates flight path, and provides the flight path instructions to UAV 220) to a base station in the network (Ubhi par. 24: the wireless network includes base stations; therefore the request generated by the network entity may be forwarded to a base station), wherein the another request comprises at least one of the location information (Ubhi par. 57: the flight path instructions include specific altitudes for UAV 220 between fixed geographic coordinates, e.g., a first location and a second location; navigational information, e.g., travel east for three kilometers, then north for two kilometers, etc.) or the timing information.  

Regarding claim 11, Ubhi teaches further comprising: receiving a dedicated message (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "dedicated message" equates to Ubhi's "request for a flight path" in step 405) from the traffic management system (user devices in Ubhi Fig. 1B) of the unmanned aerial vehicle (see the UAV at the top of Ubhi Fig. 1B), wherein the dedicated message includes at least one of updated location information (claimed "updated location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or updated timing information.  

Regarding claim 15, Ubhi teaches a method (please refer to Ubhi Fig. 1B, 4A, 4B – Fig. 4A and 4B represent a method), comprising: 
receiving a request (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405, as explained in Ubhi par. 58: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path) at an unmanned aerial vehicle (UAV platform at the bottom of Ubhi Fig. 1B; Ubhi's request is forwarded to the UAV at the top of Ubhi Fig. 1B, as explained in Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path) from a traffic management system (user devices in Ubhi Fig. 1B) via a cellular network (Ubhi Fig. 1A shows that the UAV platform is connected to the UAV via a wireless network; Ubhi par. 24 explains that the wireless network can be cellular), wherein the request comprises at least one of location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or (the claim requirements after "or" are alternative to the requirements before "or") timing information of a planned route for the unmanned aerial vehicle (claimed "planned route" in the request equates to the flight path from a current location to a destination location in Ubhi par. 37, for example from Washington D.C. to Fairfax Va. in par. 69); and 
establishing a connection between the unmanned aerial vehicle and the cellular network (Ubhi Fig. 1A, 1B represent a connection established between the UAV at the top and the wireless network as explained in Ubhi par. 58: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; Ubhi par. 24 explains that the wireless network can be cellular) based on the request (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network).  
Claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405; however, Ubhi's "request for a flight path" is not explicitly named a "connection establishment request", as in the claim.
Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).

Regarding claim 16, Ubhi teaches wherein the location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) comprises at least one of (alternative requirements) a cell identifier or a base station identifier, an operating area, or geolocation information (claimed "geolocation information" is taught in Ubhi par. 57: the flight path instructions include specific altitudes for UAV 220 between fixed geographic coordinates, e.g., a first location and a second location; navigational information, e.g., travel east for three kilometers, then north for two kilometers, etc.)

Regarding claim 17, claim 17 recites "The method according to claim 15, wherein the timing information comprises an expected arrival time range at a given location or expected time range of operating the unmanned aerial vehicle in a given area." Claim 17 is alternative, and isn't required to be met, because claim 17 depends on alternative requirements in claim 1 recited after the term "or".

Regarding claim 22, Ubhi teaches further comprising: receiving a message (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "message" equates to Ubhi's "request for a flight path" in step 405) from the traffic management system (user devices in Ubhi Fig. 1B), wherein the message includes at least one of updated location information (claimed "updated location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or updated timing information.  

Regarding claim 26, Ubhi teaches an apparatus (please refer to Ubhi Fig. 1B, 4A, 4B – Fig. 1A represents one or more apparatuses), comprising: 
at least one processor (Ubhi Fig. 3 processor 320); and
at least one memory (Ubhi Fig. 3 memory 330) including computer program code (Ubhi par. 33, 34, 83), wherein the at least one memory (Ubhi Fig. 3 memory 330) and the computer program code (Ubhi par. 33, 34, 83) are configured to, with the at least one processor (Ubhi Fig. 3 processor 320), cause the apparatus to perform a method (Ubhi Fig. 4A and 4B represent a method), the method including:
receiving a request (Ubhi Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405, as explained in Ubhi par. 58: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path) at a network entity (UAV platform at the bottom of Ubhi Fig. 1B) from a traffic management system (user devices in Ubhi Fig. 1B) of an unmanned aerial vehicle (see the UAV at the top of Ubhi Fig. 1B; Ubhi par. 1: an unmanned aerial vehicle (UAV) is an aircraft without a human pilot aboard), wherein the request comprises at least one of location information (claimed "location information" in the request equates to "destination location" in par. 37 in reference to Fig. 4A step 405: UAV platform 230 receives, from user device 210, a request for a flight path from a current location to a destination location; par. 69 provides a real-life example of a request for a flight path from Washington D.C. to Fairfax Va. for the UAV; in this case "location B" would be the destination at Fairfax Va.) or (the claim requirements after "or" are alternative to the requirements before "or") timing information of a planned route for the unmanned aerial vehicle (claimed "planned route" in the request equates to the flight path from a current location to a destination location in Ubhi par. 37, for example from Washington D.C. to Fairfax Va. in par. 69); and
establishing a connection between the unmanned aerial vehicle and a cellular network (Ubhi Fig. 1A, 1B represent a connection established between the UAV at the top and the wireless network as explained in Ubhi par. 58: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; Ubhi par. 24 explains that the wireless network can be cellular) via the network entity (UAV platform at the bottom of Ubhi Fig. 1B)  based on the request (Ubhi par. 57, 58 in reference to Fig. 4A steps 430, 435: UAV platform 230 generates flight path instructions that identify the selected network, and instructing UAV 220 to connect to network X, Y throughout the flight path; par. 12: UAV connects to the wireless network based on the selection of the wireless network; the UAV platform provides flight path instructions to the UAV, via the wireless network).  
Claimed "connection establishment request" equates to Ubhi's "request for a flight path" in step 405, because a connection will be established in step 435 as a consequence of Ubhi's request in step 405; however, Ubhi's "request for a flight path" is not explicitly named a "connection establishment request", as in the claim.
Ouyang teaches (please refer to Ouyang Fig. 18 and par. 122 in reference to step 411) receiving a connection establishment request at a network entity from a traffic management system (Ouyang Fig. 18 and par. 122 in reference to step 411: the ground station sends a two-party pairing request to the target unmanned aerial vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi, by enabling Ubhi's networks to send a two-party pairing request to a target unmanned aerial vehicle, as suggested by Ouyang, so as to reduce complexity of communications between multiple applications and multiple unmanned aerial vehicles and improve efficiency of communications between multiple applications and multiple unmanned aerial vehicles (Ouyang par. 3, 4).

Regarding claim 27, Ubhi teaches a computer program (Ubhi par. 33, 34, 83) embodied on a non-transitory computer-readable medium (Ubhi Fig. 3 memory 330, par. 30), said computer program (Ubhi par. 33, 34, 83) comprising instructions (Ubhi par. 33, 34, 83; "instructions" on par. 29) that, when executed in hardware (Ubhi Fig. 3 processor 320), perform the method (Ubhi Fig. 4A and 4B represent a method) according to claim 1 (please refer to the rejection analysis of claim 1, under 35 USC 103).  

Regarding claim 31, Ubhi teaches an apparatus (please refer to Ubhi Fig. 1B, 4A, 4B – Fig. 1A represents one or more apparatuses) comprising: at least one processor (Ubhi Fig. 3 processor 320); and at least one memory (Ubhi Fig. 3 memory 330, par. 30) including computer program code (Ubhi par. 33, 34, 83), wherein the at least one memory (Ubhi Fig. 3 memory 330, par. 30) and the computer program code (Ubhi par. 33, 34, 83) are configured to, with the at least one processor (Ubhi Fig. 3 processor 320), cause the apparatus (Ubhi Fig. 1B, 4A, 4B – Fig. 1A represents one or more apparatuses) at least to perform a process (Ubhi Fig. 4A and 4B represent a process), the process including the method (Ubhi Fig. 4A and 4B represent a method) according to claim 15 (please refer to the rejection analysis of claim 15, under 35 USC 103).

Regarding claim 32, Ubhi teaches a computer program (Ubhi par. 33, 34, 83)  embodied on a non-transitory computer-readable medium (Ubhi Fig. 3 memory 330, par. 30), said computer program (Ubhi par. 33, 34, 83)  comprising instructions (Ubhi par. 33, 34, 83; "instructions" on par. 29) that, when executed in hardware (Ubhi Fig. 3 processor 320), perform the method (Ubhi Fig. 4A and 4B represent a method) according to claim 15 (please refer to the rejection analysis of claim 15, under 35 USC 103).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ubhi, in view of Ouyang, and further in view of Fodor et al (publication number 2011/0217989), hereinafter Fodor.

Regarding claim 3, Ubhi as modified does not explicitly teach claimed "further comprising: translating at the network entity the geolocation information into the cell identifier or the base station identifier".
Fodor teaches further comprising: translating at the network entity the geolocation information into the cell identifier or the base station identifier (Fodor par. 6: "cell identities (cell IDs)"; par. 24: the absolute geographical coordinates of the first user terminal are sent in a request for converting them into relative coordinates comprising a cell ID and geometry values, followed by a step of receiving the coordinates of the first user terminal, converted into relative coordinates comprising cell ID and geometry values, from the second radio base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by configuring a mobile device to send the absolute geographical coordinates of a user terminal in a request for converting them into relative coordinates comprising a cell ID and geometry values, followed by a step of receiving the coordinates of the first user terminal, converted into relative coordinates comprising cell ID and geometry values, from the second radio base station, as suggested by Fodor, because there is a need to provide an improved performance in a wireless communication system by  providing a rendezvous service that can provide assistance to users who try to find the way to another user, or to any other determined meeting place (Fodor par. 9, 19).

Claims 6, 7, 12, 13, 18, 19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ubhi, in view of Ouyang, and further in view of Beaurepaire et al (publication number 2017/0069209), hereinafter Beaurepaire.

Regarding claim 6, Ubhi as modified does not explicitly teach wherein the establishing of the connection comprises: transmitting another request from the network entity to a base station in the network, wherein the another request comprises at least one of the location information or the timing information.
Beaurepaire teaches wherein the establishing of the connection comprises: transmitting another request from the network entity to a base station in the network (Beaurepaire Fig. 7 and par. 77: in step 703, the wireless communication access point 109 receives a request for the traffic information, the navigation information, or a combination thereof from the one or more devices), wherein the another request comprises at least one of the location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011) or the timing information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 7, Ubhi as modified does not explicitly teach further comprising at least one of: triggering a base station in the network to transmit a handover request to a target base station, wherein the handover request comprises at least one of the location information or timing information; or transmitting a message from the network entity to the target base station, wherein the message comprises at least one of the location information or timing information.
Beaurepaire teaches further comprising at least one of: triggering a base station in the network to transmit a handover request to a target base station, wherein the handover request comprises at least one of the location information or timing information; or transmitting a message from the network entity to the target base station (Beaurepaire Fig. 7 and par. 77: in step 703, the wireless communication access point 109 receives a request for the traffic information, the navigation information, or a combination thereof from the one or more devices), wherein the message comprises at least one of the location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011)  or timing information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 12, Ubhi as modified does not explicitly teach further comprising: receiving from a radio access network an indication that at least one of the location information or the timing information of the planned route of the unmanned aerial vehicle is not preferable; and forwarding the indication that the planned route is not preferable to at least one of the unmanned aerial vehicles or the traffic management system.  
Beaurepaire teaches further comprising: receiving from a radio access network an indication that at least one of the location information (Beaurepaire par. 65: the wireless communication access point 109 computes a new route locally at the base station level. Then, the wireless communication access point 109 presents the new routes as an image overlay of the detour with detour and blockages highlighted) or the timing information of the planned route of the unmanned aerial vehicle is not preferable (Beaurepaire par. 67: the wireless communication access point determines detour information around at least one obstruction in a road segment, and may navigate a user back to the original route); and forwarding the indication that the planned route is not preferable to at least one of the unmanned aerial vehicles or the traffic management system (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 transmits the navigation information to the vehicle 1011, such as alternative routes; par. 43 in reference to Fig. 1A explains that services platform 113 can calculate routes for the vehicles; therefore these routes could be transmitted to access point 109 and forwarded to vehicle 129 in Beaurepaire Fig. 1A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle, as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 13, Ubhi as modified does not explicitly teach wherein the received indication that the planned route of the unmanned aerial vehicle is not preferable comprises an alternative -4-path or an alternative set of cells for reaching an endpoint of the route of the unmanned aerial vehicle.  
Beaurepaire teaches wherein the received indication that the planned route of the unmanned aerial vehicle is not preferable comprises an alternative -4-path (Beaurepaire par. 67: the wireless communication access point determines detour information around at least one obstruction in a road segment, and may navigate a user back to the original route) or an alternative set of cells for reaching an endpoint of the route of the unmanned aerial vehicle (Beaurepaire par. 65: the wireless communication access point 109 computes a new route locally at the base station level. Then, the wireless communication access point 109 presents the new routes as an image overlay of the detour with detour and blockages highlighted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 18, Ubhi as modified does not explicitly teach wherein the establishing of the connection comprises: transmitting another request from the unmanned aerial vehicle to a base station in the network, wherein the another request comprises at least one of the location information or the timing information.  
Beaurepaire teaches wherein the establishing of the connection comprises: transmitting another request from the unmanned aerial vehicle to a base station in the network (Beaurepaire Fig. 7 and par. 77: in step 703, the wireless communication access point 109 receives a request for the traffic information, the navigation information, or a combination thereof from the one or more devices), wherein the another request comprises at least one of the location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011) or the timing information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 19, Ubhi as modified does not explicitly teach further comprising at least one of: triggering a base station in the network to transmit a handover request to a target base station, wherein the handover request comprises at least one of the location information or timing information; or transmitting a message from the unmanned aerial vehicle to the target base station, wherein the message comprises at least one of the location information or timing information.
Beaurepaire teaches further comprising at least one of: triggering a base station in the network to transmit a handover request to a target base station, wherein the handover request comprises at least one of the location information or timing information; or transmitting a message from the unmanned aerial vehicle to the target base station (Beaurepaire Fig. 7 and par. 77: in step 703, the wireless communication access point 109 receives a request for the traffic information, the navigation information, or a combination thereof from the one or more devices), wherein the message comprises at least one of the location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011) or timing information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 23, Ubhi as modified does not explicitly teach further comprising: forwarding at least one of the updated location information or the updated timing information to a base station.
Beaurepaire teaches further comprising: forwarding at least one of the updated location information (Beaurepaire Fig. 10 and par. 82: the wireless communication access point 1009 receives location related information (e.g., position information, destination information, heading information, speed information, etc.) from vehicle 1011) or the updated timing information to a base station (Beaurepaire Fig. 10 and par. 82: access point 1009).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 24, Ubhi as modified does not explicitly teach further comprising: receiving an indication at the unmanned aerial vehicle from a radio access network including a base station that at least one of the location information or the timing information of the planned route of the unmanned aerial vehicle is not preferable. 
Beaurepaire teaches further comprising: receiving an indication at the unmanned aerial vehicle from a radio access network including a base station that at least one of the location information (Beaurepaire par. 65: the wireless communication access point 109 computes a new route locally at the base station level. Then, the wireless communication access point 109 presents the new routes as an image overlay of the detour with detour and blockages highlighted) or the timing information of the planned route of the unmanned aerial vehicle is not preferable (Beaurepaire par. 67: the wireless communication access point determines detour information around at least one obstruction in a road segment, and may navigate a user back to the original route).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Regarding claim 25, Ubhi as modified does not explicitly teach wherein the received indication that the planned route of the unmanned aerial vehicle is not preferable comprises an alternative path or an alternative set of cells for reaching an endpoint of the route of the unmanned aerial vehicle.  
Beaurepaire teaches wherein the received indication that the planned route of the unmanned aerial vehicle is not preferable comprises an alternative path (Beaurepaire par. 67: the wireless communication access point determines detour information around at least one obstruction in a road segment, and may navigate a user back to the original route) or an alternative set of cells for reaching an endpoint of the route of the unmanned aerial vehicle (Beaurepaire par. 65: the wireless communication access point 109 computes a new route locally at the base station level. Then, the wireless communication access point 109 presents the new routes as an image overlay of the detour with detour and blockages highlighted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Ubhi as modified, by enabling the wireless communication access point to receive location related information, to receive a request for the traffic information, to determine detour information around at least one obstruction in a road segment and navigate a user back to the original route, and transmit the navigation information to the vehicle,  as suggested by Beaurepaire, because users find themselves in a congested traffic area, and are slowed down by the heavy traffic resulting from that sudden traffic event which was never reported, service providers and device manufacturers (e.g., wireless, cellular, etc.) are continually challenged to deliver value and convenience to consumers by, for example, providing a service that notifies users and/or vehicles in a dynamic manner regarding blocking elements that momentarily obstructs traffic flow in a road segment; therefore, there is a need for an approach for providing navigation information based on traffic information for a geographic coverage area (Beaurepaire par. 1, 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644